

	

		II 

		109th CONGRESS

		1st Session

		S. 183

		IN THE SENATE OF THE UNITED STATES

		

			January 26, 2005

			Mr. Grassley (for

			 himself and Mr. Kennedy) introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend title XIX of the Social Security

		  Act to provide families of disabled children with the opportunity to purchase

		  coverage under the medicaid program for such children, and for other purposes.

		  

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Family Opportunity Act of

			 2005or the Dylan

			 Lee James Act.

		

			2.

			References; table of contents

			

				(a)

				Amendments to social security act

				Except as otherwise

			 specifically provided, whenever in this title an amendment is expressed in

			 terms of an amendment to or repeal of a section or other provision, the

			 reference shall be considered to be made to that section or other provision of

			 the Social Security Act.

			

				(b)

				Table of contents

				The table of contents for

			 this Act is as follows:

				

					Sec. 1. Short

				title.

					Sec. 2. References; table of contents.

					Sec. 3. Opportunity for families of disabled children to

				purchase medicaid coverage for such children.

					Sec. 4. Demonstration projects regarding home and

				community-based alternative to psychiatric residential treatment facilities for

				children.

					Sec. 5. Development and support of family-to-family health

				information centers.

					Sec. 6. Restoration of medicaid eligibility for certain SSI

				beneficiaries.

				

			

			3.

			Opportunity for families of disabled children to purchase

			 medicaid coverage for such children

			

				(a)

				State option To allow families of disabled children To purchase

			 medicaid coverage for such children

				

					(1)

					In general

					Section 1902 (42 U.S.C. 1396a)

			 is amended—

					

						(A)

						in subsection

			 (a)(10)(A)(ii)—

						

							(i)

							by striking or

			 at the end of subclause (XVII);

						

							(ii)

							by adding or

			 at the end of subclause (XVIII); and

						

							(iii)

							by adding at the end the

			 following new subclause:

							

								

									(XIX)

									who are disabled children

				described in subsection (cc)(1);

								;

				and

						

						(B)

						by adding at the end the

			 following new subsection:

						

							

								(cc)

								(1)

									Individuals described in

				this paragraph are individuals—

									

										(A)

										who are children who have

				not attained 19 years of age and are born—

										

											(i)

											on or after October 1, 1999

				(or, at the option of a State, on or after an earlier date), in the case of

				fiscal year 2006;

										

											(ii)

											on or after October 1, 1994

				(or, at the option of a State, on or after an earlier date), in the case of

				fiscal year 2007; and

										

											(iii)

											after October 1, 1988, in

				the case of fiscal year 2008 and any fiscal year thereafter;

										

										(B)

										who would be considered

				disabled under section 1614(a)(3)(C) but for having earnings or deemed income

				or resources (as determined under title XVI for children) that exceed the

				requirements for receipt of supplemental security income benefits; and

									

										(C)

										whose family income does

				not exceed such income level as the State establishes and does not

				exceed—

										

											(i)

											300 percent of the poverty

				line (as defined in section 2110(c)(5)) applicable to a family of the size

				involved; or

										

											(ii)

											such higher percent of such

				poverty line as a State may establish, except that—

											

												(I)

												any medical assistance

				provided to an individual whose family income exceeds 300 percent of such

				poverty line may only be provided with State funds; and

											

												(II)

												no Federal financial

				participation shall be provided under section 1903(a) for any medical

				assistance provided to such an individual.

											.

					

					(2)

					Interaction with employer-sponsored family coverage

					Section 1902(cc)

			 (42 U.S.C.

			 1396a(cc)), as added by paragraph (1)(B), is amended by adding

			 at the end the following new paragraph:

					

						

							(2)

							(A)

								If an employer of a parent

				of an individual described in paragraph (1) offers family coverage under a

				group health plan (as defined in section 2791(a) of the

				Public Health Service Act), the State

				shall—

								

									(i)

									require such parent to

				apply for, enroll in, and pay premiums for such coverage as a condition of such

				parent’s child being or remaining eligible for medical assistance under

				subsection (a)(10)(A)(ii)(XIX) if the parent is determined eligible for such

				coverage and the employer contributes at least 50 percent of the total cost of

				annual premiums for such coverage; and

								

									(ii)

									if such coverage is

				obtained—

									

										(I)

										subject to paragraph (2) of

				section 1916(h), reduce the premium imposed by the State under that section in

				an amount that reasonably reflects the premium contribution made by the parent

				for private coverage on behalf of a child with a disability; and

									

										(II)

										treat such coverage as a

				third party liability under subsection (a)(25).

									

								(B)

								In the case of a parent to

				which subparagraph (A) applies, a State, subject to paragraph (1)(A)(iii)(II),

				may provide for payment of any portion of the annual premium for such family

				coverage that the parent is required to pay. Any payments made by the State

				under this subparagraph shall be considered, for purposes of section 1903(a),

				to be payments for medical assistance.

							.

				

				(b)

				State option To impose Income-Related premiums

				Section 1916 (42 U.S.C. 1396o)

			 is amended—

				

					(1)

					in subsection (a), by

			 striking subsection (g) and inserting subsections (g) and

			 (h); and

				

					(2)

					by adding at the end the

			 following new subsection:

					

						

							(h)

							(1)

								With respect to disabled

				children provided medical assistance under section 1902(a)(10)(A)(ii)(XIX),

				subject to paragraph (2), a State may (in a uniform manner for such children)

				require the families of such children to pay monthly premiums set on a sliding

				scale based on family income.

							

								(2)

								A premium requirement

				imposed under paragraph (1) may only apply to the extent that—

								

									(A)

									in the case of a disabled

				child described in that paragraph whose family income—

									

										(i)

										does not exceed 200 percent

				of the poverty line, the aggregate amount of such premium and any premium that

				the parent is required to pay for family coverage under section

				1902(cc)(2)(A)(i) and other cost sharing charges do not exceed 5 percent of the

				family’s income; and

									

										(ii)

										exceeds 200, but does not

				exceed 300, percent of the poverty line, the aggregate amount of such premium

				and any premium that the parent is required to pay for family coverage under

				section 1902(cc)(2)(A)(i) and other cost sharing charges do not exceed 7.5

				percent of the family’s income; and

									

									(B)

									the requirement is imposed

				consistent with section 1902(cc)(2)(A)(ii)(I).

								

								(3)

								A State shall not require

				prepayment of a premium imposed pursuant to paragraph (1) and shall not

				terminate eligibility of a child under section 1902(a)(10)(A)(ii)(XIX) for

				medical assistance under this title on the basis of failure to pay any such

				premium until such failure continues for a period of at least 60 days from the

				date on which the premium became past due. The State may waive payment of any

				such premium in any case where the State determines that requiring such payment

				would create an undue hardship.

							.

				

				(c)

				Conforming amendments

				(1)

					Section 1903(f)(4)

			 (42 U.S.C.

			 1396b(f)(4)) is amended in the matter preceding subparagraph

			 (A), by inserting 1902(a)(10)(A)(ii)(XIX), after

			 1902(a)(10)(A)(ii)(XVIII),.

				

					(2)

					Section 1905(u)(2)(B)

			 (42 U.S.C.

			 1396d(u)(2)(B)) is amended by adding at the end the following

			 sentence: Such term excludes any child eligible for medical assistance

			 only by reason of section 1902(a)(10)(A)(ii)(XIX)..

				

				(d)

				Effective date

				The amendments made by this

			 section shall apply to medical assistance for items and services furnished on

			 or after October 1, 2005.

			

			4.

			Demonstration projects regarding home and community-based

			 alternative to psychiatric residential treatment facilities for

			 children

			

				(a)

				In general

				The Secretary of Health and

			 Human Services (in this section referred to as the Secretary) is

			 authorized to conduct, during each of fiscal years 2006 through 2010,

			 demonstration projects (each in the section referred to as a

			 demonstration project) in accordance with this section under

			 which up to 10 States (as defined for purposes of title XIX of the

			 Social Security Act) are awarded

			 grants, on a competitive basis, to test the effectiveness in improving or

			 maintaining a child’s functional level and cost-effectiveness of providing

			 coverage of home and community-based alternatives to psychiatric residential

			 treatment for children enrolled in the medicaid program under title XIX of such

			 Act.

			

				(b)

				Application of terms and conditions

				

					(1)

					In general

					Subject to the provisions of

			 this section, for the purposes of the demonstration projects, and only with

			 respect to children enrolled under such demonstration projects, a psychiatric

			 residential treatment facility (as defined in section 483.352 of title 42 of

			 the Code of Federal Regulations) shall be deemed to be a facility specified in

			 section

			 1915(c) of the Social Security

			 Act (42 U.S.C. 1396n(c)), and to be

			 included in each reference in such section 1915(c) to hospitals, nursing

			 facilities, and intermediate care facilities for the mentally retarded.

				

					(2)

					State option to assure continuity of medicaid coverage

					Upon the termination of a

			 demonstration project under this section, the State that conducted the project

			 may elect, only with respect to a child who is enrolled in such project on the

			 termination date, to continue to provide medical assistance for coverage of

			 home and community-based alternatives to psychiatric residential treatment for

			 the child in accordance with section 1915(c) of the

			 Social Security Act (42 U.S.C.

			 1396n(c)), as modified through the application of paragraph

			 (1). Expenditures incurred for providing such medical assistance shall be

			 treated as a home and community-based waiver program under

			 section

			 1915(c) of the Social Security

			 Act (42 U.S.C. 1396n(c)) for

			 purposes of payment under section 1903 of such Act (42 U.S.C.

			 1396b).

				

				(c)

				Terms of demonstration projects

				

					(1)

					In general

					Except as otherwise provided

			 in this section, a demonstration project shall be subject to the same terms and

			 conditions as apply to a waiver under

			 section

			 1915(c) of the Social Security

			 Act (42 U.S.C. 1396n(c)), including

			 the waiver of certain requirements under the first sentence of paragraph (3) of

			 such section but not applying the second sentence of such paragraph.

				

					(2)

					Budget neutrality

					In conducting the

			 demonstration projects under this section, the Secretary shall ensure that the

			 aggregate payments made by the Secretary under title XIX of the

			 Social Security Act (42 U.S.C. 1396 et

			 seq.) do not exceed the amount by which the Secretary estimates would have been

			 paid under that title if the demonstration projects under this section had not

			 been implemented.

				

					(3)

					Evaluation

					The application for a

			 demonstration project shall include an undertaking to provide for such interim

			 and final evaluations of the demonstration project by independent third

			 parties, and for such interim and final reports to the Secretary, as the

			 Secretary may require.

				

				(d)

				Payments to States; limitations to scope and funding

				

					(1)

					In general

					Subject to paragraph (2), a

			 demonstration project approved by the Secretary under this section shall be

			 treated as a home and community-based waiver program under

			 section

			 1915(c) of the Social Security

			 Act (42 U.S.C. 1396n(c)) for

			 purposes of payment under section 1903 of such Act (42 U.S.C.

			 1396b).

				

					(2)

					Limitation

					In no case may the amount of

			 payments made by the Secretary under this section for State demonstration

			 projects for a fiscal year exceed the amount available under subsection

			 (f)(2)(A) for such fiscal year.

				

				(e)

				Secretary’s evaluation and report

				The Secretary shall conduct

			 an interim and final evaluation of State demonstration projects under this

			 section and shall report to the President and Congress the conclusions of such

			 evaluations within 12 months of completing such evaluations.

			

				(f)

				Funding

				

					(1)

					In general

					For the purpose of carrying

			 out this section, there are appropriated, from amounts in the Treasury not

			 otherwise appropriated, for fiscal years 2006 through 2010 a total of

			 $218,000,000, of which—

					

						(A)

						the amount specified in

			 paragraph (2) shall be available for each of fiscal years 2006 through 2010;

			 and

					

						(B)

						a total of $1,000,000 shall

			 be available to the Secretary for the evaluations and report under subsection

			 (f).

					

					(2)

					Fiscal year limit

					

						(A)

						In general

						For purposes of paragraph

			 (1), the amount specified in this paragraph for a fiscal year is the amount

			 specified in subparagraph (B) for the fiscal year plus the difference, if any,

			 between the total amount available under this paragraph for prior fiscal years

			 and the total amount previously expended under paragraph (1)(A) for such prior

			 fiscal years.

					

						(B)

						Fiscal year amounts

						The amount specified in this

			 subparagraph for—

						

							(i)

							fiscal year 2006 is

			 $21,000,000;

						

							(ii)

							fiscal year 2007 is

			 $37,000,000;

						

							(iii)

							fiscal year 2008 is

			 $49,000,000;

						

							(iv)

							fiscal year 2009 is

			 $53,000,000; and

						

							(v)

							fiscal year 2010 is

			 $57,000,000.

						

			5.

			Development and support of family-to-family health information

			 centers

			Section 501 (42 U.S.C. 701) is

			 amended by adding at the end the following new subsection:

			

				

					(c)

					(1)

						(A)

							For the purpose of enabling

				the Secretary (through grants, contracts, or otherwise) to provide for special

				projects of regional and national significance for the development and support

				of family-to-family health information centers described in paragraph

				(2)—

							

								(i)

								there is appropriated to

				the Secretary, out of any money in the Treasury not otherwise

				appropriated—

								

									(I)

									$3,000,000 for fiscal year

				2006;

								

									(II)

									$4,000,000 for fiscal year

				2007; and

								

									(III)

									$5,000,000 for fiscal year

				2008; and

								

								(ii)

								there is authorized to be

				appropriated to the Secretary, $5,000,000 for each of fiscal years 2009 and

				2010.

							

							(B)

							Funds appropriated or

				authorized to be appropriated under subparagraph (A) shall—

							

								(i)

								be in addition to amounts

				appropriated under subsection (a) and retained under section 502(a)(1) for the

				purpose of carrying out activities described in subsection (a)(2); and

							

								(ii)

								remain available until

				expended.

							

						(2)

						The family-to-family health

				information centers described in this paragraph are centers that—

						

							(A)

							assist families of children

				with disabilities or special health care needs to make informed choices about

				health care in order to promote good treatment decisions, cost-effectiveness,

				and improved health outcomes for such children;

						

							(B)

							provide information

				regarding the health care needs of, and resources available for, such

				children;

						

							(C)

							identify successful health

				delivery models for such children;

						

							(D)

							develop with

				representatives of health care providers, managed care organizations, health

				care purchasers, and appropriate State agencies a model for collaboration

				between families of such children and health professionals;

						

							(E)

							provide training and

				guidance regarding caring for such children;

						

							(F)

							conduct outreach activities

				to the families of such children, health professionals, schools, and other

				appropriate entities and individuals; and

						

							(G)

							are staffed—

							

								(i)

								by such families who have

				expertise in Federal and State public and private health care systems;

				and

							

								(ii)

								by health

				professionals.

							

						(3)

						The Secretary shall develop

				family-to-family health information centers described in paragraph (2) in

				accordance with the following:

						

							(A)

							With respect to fiscal year

				2006, such centers shall be developed in not less than 25 States.

						

							(B)

							With respect to fiscal year

				2007, such centers shall be developed in not less than 40 States.

						

							(C)

							With respect to fiscal year

				2008, such centers shall be developed in all States.

						

						(4)

						The provisions of this

				title that are applicable to the funds made available to the Secretary under

				section 502(a)(1) apply in the same manner to funds made available to the

				Secretary under paragraph (1)(A).

					

						(5)

						For purposes of this

				subsection, the term State means each of the 50 States and the

				District of Columbia.

					.

		

			6.

			Restoration of medicaid eligibility for certain ssi

			 beneficiaries

			

				(a)

				In general

				Section 1902(a)(10)(A)(i)(II)

			 (42 U.S.C.

			 1396a(a)(10)(A)(i)(II)) is amended—

				

					(1)

					by inserting

			 (aa) after (II);

				

					(2)

					by striking )

			 and and inserting and;

				

					(3)

					by striking section or

			 who are and inserting section), (bb) who are; and

				

					(4)

					by inserting before the comma

			 at the end the following: , or (cc) who are under 21 years of age and

			 with respect to whom supplemental security income benefits would be paid under

			 title XVI if subparagraphs (A) and (B) of section 1611(c)(7) were applied

			 without regard to the phrase the first day of the month

			 following.

				

				(b)

				Effective date

				The amendments made by

			 subsection (a) shall apply to medical assistance for items and services

			 furnished on or after January 1, 2006.

			

